DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	This communication is in response to preliminary amendments filed on 12/20/2020.
	Claims 1-20 were cancelled, and claims 21-40 were added.
	Claims 21-40 remain pending.


Claim Objections
Claims 21, 24-28, 31-35, and 38-40 are objected to because of the following informalities:  

2.	Claims 21, 28 and 35 recite “a first subject domain of interest a non-presenting participant of the plurality of non-presenting participants”. It is submitted that these limitations should recite “a first subject domain of interest to a non-presenting participant” in order to be grammatically correct.

3.	Claims 21, 28 and 35 recite references to “the electronic communication session”, understood to refer to “a concurrent electronic communication session” recited in the preamble of these claims, and claims 24-27, 31-34, and 38-40 recite references electronic communication session” in order to provide clear and consistent antecedent basis throughout the claims. 

4.	Claims 27 and 34 recite, “the first subject domain of interesting matching the current subject domain” at the end of the claims. This is believed to be a typo and Applicant is urged to amend “interesting” to “interest”.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 25, 28-34, 38, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Specifically, for the following reasons:

5.	Claims 24, 31, and 38 recites “the first subject domain of interest is identified based upon the first subject domain of interest not being previously-identified…for the real-time identifying. It is unclear whether the identifying in these claims are intended to refer to the same real-time identifying disclosed in claims 21, 28 and 35, from which claims 24, 31 and 38 respectively depend, or whether there is a second, distinct identifying of the same first subject domain of interest. It is further unclear how the first subject domain of interest can be both identified and not previously identified in the same identifying step.
	For purposes of examination, claims 24, 31 and 38 are interpreted as referring to a first subject domain of interest which has not previously been identified or specified.
	Claims 25, 32 and 39 are rejected in view of their respective dependencies from claims 24, 31, and 38.

6.	Claims 25, 32, and 39 recite “a plurality of the real-time selecting and the forwarding”, however claims 21, 28 and 35, from which claims 25, 32 and 39 respectively depend, only disclose a single instance of real-time selecting and of forwarding. It is therefore unclear whether “a plurality” is intended to refer to a plurality as in both of these steps, or whether each of these steps occur a plurality of times.


7.	Claim 28 is directed to a computer system including a collaboration system comprising a hardware processor. The claim is therefore directed to a system comprising a single element (hardware processor). A system claim is interpreted as failing within the “machine” category of statutory subject matter defined as a “concrete thing, consisting of parts, or of certain devices and combination of devices” however claim 28, comprising the one structural element of a hardware processor, lacks the required more than one structure or combination of device elements to perform the plurality of functions. Applicant is urged to include at least a second device element, such as a memory, being part of the system in order to overcome this rejection.
	Claims 29-34 are rejected in view of their dependency from claim 28.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/897,369. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations in the claims of the instant application are fully and expressly disclosed in the claims of U.S. Patent No. 10/897,369, with the exception of the first limitation in claims 21, 28 and 35 of the instant application which recites, “real-time identifying, during the electronic communication session, a first subject domain of interest a non-presenting participant of the plurality of non-presenting participants”. However, given that both the instant application and U.S. Patent No. 10/897,369 disclose a limitation of selecting a word from the first subject domain of interest in the independent claims, it would have been obvious to one of ordinary skill in the art that in order to select from the first subject domain of interest, the first subject domain of interest must first be identified.
	A table with the corresponding claims is listed below, with detailed illustration between each of the limitations of claim 21 of the instant application and the correlating language in claim 1 of U.S. Patent No. 10/897,369.

Instant Application 17/128,187
U.S. Patent No. 10/897,369
Claim 21 recites:
“real-time selecting a word from the first subject domain of interest”
Claim 1 recites:
“real-time selecting, by the guidance system and from the subject domains of interest obtained via the querying, a word from a first subject domain of interest”

“forwarding, only to a communication device of the presenting participant during the electronic communication session, the word that is selected by the real-time selecting”
Claim 1 recites:
“forwarding, only to a communication device of the presenting participant during the electronic communication session, the word that is selected by the real-time selecting”
Claim 21 recites:
“the collaboration system causes the word to be only displayed on the communication device of the presenting participant during the electronic communication session”
Claim 1 recites:
“causes the word to be only displayed on the communication device of the presenting participant during the electronic communication session”
Claim 21 recites:
“the real-time selecting includes a guidance system that queries one or more interest sources associated with the plurality of non-presenting participants”
Claim 1 recites:
 “querying, by a guidance system of the collaboration system and over a computer network, one or more interest sources associated with the plurality of non-presenting participants”
Claims 22, 29 and 36
Claims 2, 9 and 16
Claims 23, 30 and 37
Claims 3, 10 and 17
Claims 24, 31 and 38
Claims 4, 11 and 18
Claims 25, 32 and 39
Claims 5, 12 and 19
Claims 26, 33 and 40
Claims 6, 13 and 20

Claims 7 and 14
Claims 28 and 35
Claims 8 and 15 




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


9.	Claims 21, 22, 24, 25, 27-29, 31, 32, 34-36, 38 and 39 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Praino et al. (US 2007/0282948) in view of Wassingbo et al. (US 2009/0049093).

Regarding claim 21, Praino teaches a computer-implemented method within a collaboration system for providing suggested words to a presenting participant during a concurrent electronic communication session between the presenting participant (a presenter computer or workstation 40 running presenter computer software 600, [0031]) and a plurality of non-presenting participants (a number of client computers or workstations 60, 62, 64, 66, 68, each running an independent instance of client computer software 500, [0031]), comprising: 
real-time identifying, during the electronic communication session, a first subject domain of interest a non-presenting participant of the plurality of non-presenting participants (application server computer 20 receives questions, comments and other feedback or requests entered by the audience members at the client computers 60, 62, 64, 66, 68, [0035]; audience feedback pertaining to levels of understanding and interest are statistically analyzed by application server computer 20, [0035]); 
real-time selecting information from the first subject domain of interest (The audience feedback pertaining to levels of understand and interest are statistically analyzed by application server computer 20, [0035]); and
forwarding, only to a communication device of the presenting participant during the electronic communication session, the information that is selected by the real-time selecting (Audience questions and comments are then transmitted by application server computer 20 to presenter computer 40, [0035]; the analysis results are transmitted to the presenter computer 40, [0035]), wherein 

However, Praino does not explicitly disclose the real-time selecting selects a word from the first subject domain of interest or that the real-time selecting includes a guidance system that queries one or more interest sources associated with non-presenting participants.
Wassingbo teaches a computer-implemented method comprising:
real-time selecting a word (e.g., Chicago Bears in FIG. 4) from a first subject domain of interest (used to generate custom user pages for User B, [0016]; Once the media content is downloaded, the application server 50 generates one or more custom user pages from the media content, [0034]; In this example, the user page for User B provides User A with weather information, stock prices, and sports scores that may be of interest to User B, [0033]; see FIG. 4); and
forwarding, only to a communication device of a presenting participant, the word that is selected by the real-time selecting (The custom user page may then be transmitted to User A, [0023]; forwards the custom user pages to mobile terminal 100 for User A, [0034]), wherein

the real-time selecting includes a guidance system that queries one or more interest sources associated with non-presenting participants (The application server 50 may use standard Internet protocols, such as HTTP, to send resource requests to content servers 32, [0034]).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to request and provide specific content that is of interest to a particular user in the system/method of Praino as suggested by Wassingbo in order to obtain, from remote content servers, enhanced information that is relevant to the particular user. One would have been motivated to combine these teachings because specific information, such as weather, sports, stocks, or social media that is of interest to the user, can be used to engage with and keep the attention of the user, thereby creating a more satisfying experience.

Regarding claim 22, Praino teaches the method of claim 21, wherein 
the first subject domain of interest is identified based upon a plurality of the non-presenting participants indicating interest in the first subject domain of interest (application server computer 20 receives questions, comments and other feedback or requests entered by the audience members at the client computers 60, 62, 64, 66, 68, [0035]; audience feedback pertaining to levels of understanding and interest are statistically analyzed by application server computer 20, [0035]).  
	
Regarding claim 24, Praino teaches the method of claim 22, wherein 
the first subject domain of interest is identified based upon the first subject domain of interest not being previously-identified, during the communication session, for the real-time identifying (the presenter or lecturer can see and address the questions or comments as they appear during the presentation, [0016]).  

Regarding claim 25, Praino does not explicitly disclose the method of claim 24, wherein a plurality of real-time selecting and the forwarding is performed by a guidance system during the communication session.
	Wassingbo teaches wherein
	a plurality of the real-time selecting and the forwarding is performed by the guidance system during a communication session (Once the media content is downloaded, the application server 50 generates one or more custom user pages from the media content (step 414) and forwards the custom user pages to mobile terminal 100, [0034]).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to request and provide specific content that is of interest to a particular user in the system/method of Praino as suggested by Wassingbo in order to obtain, from remote content servers, enhanced information that is relevant to the particular user. One would have been motivated to combine these teachings because specific information, such as weather, sports, stocks, or social media that is of interest 

Regarding claim 27, Praino teaches the method of claim 21, wherein 
a current subject domain of the communication session is determined (a particular slide or topic, [0053]), and 
3the first subject domain of interest is selected for the real-time selecting based upon the first subject domain of interesting matching the current subject domain (If there is an average high interest level but low understanding level, the presenter may wish to spend more time on a particular slide or topic, [0053]).  

Regarding claim 28, Praino teaches a computer hardware system including a collaboration system for providing suggested words to a presenting participant during a concurrent electronic communication session between the presenting participant (a presenter computer or workstation 40 running presenter computer software 600, [0031]) and a plurality of non-presenting participants (a number of client computers or workstations 60, 62, 64, 66, 68, each running an independent instance of client computer software 500, [0031]), comprising: 
a hardware processor programmed to initiate the following executable operations: 
real-time identifying, during the electronic communication session, a first subject domain of interest a non-presenting participant of the plurality of non-presenting participants (application server computer 20 receives questions, 
real-time selecting information from the first subject domain of interest (The audience feedback pertaining to levels of understand and interest are statistically analyzed by application server computer 20, [0035]); and
forwarding, only to a communication device of the presenting participant during the electronic communication session, the information that is selected by the real-time selecting (Audience questions and comments are then transmitted by application server computer 20 to presenter computer 40, [0035]; the analysis results are transmitted to the presenter computer 40, [0035]), wherein 
the collaboration system causes the information to be only displayed on the communication device of the presenting participant during the electronic communication session (for display at presenter user interface 42 so that the presenter or lecturer can see and address the questions or comments as they appear during the presentation, [0035]; for display at the presenter user interface 42 so that the presenter or lecturer can assess the effectiveness of the presentation as it progresses, [0035]).
However, Praino does not explicitly disclose the real-time selecting selects a word from the first subject domain of interest or that the real-time selecting includes a guidance system that queries one or more interest sources associated with non-presenting participants.

real-time selecting a word (e.g., Chicago Bears in FIG. 4) from a first subject domain of interest (used to generate custom user pages for User B, [0016]; Once the media content is downloaded, the application server 50 generates one or more custom user pages from the media content, [0034]; In this example, the user page for User B provides User A with weather information, stock prices, and sports scores that may be of interest to User B, [0033]; see FIG. 4); and
forwarding, only to a communication device of a presenting participant, the word that is selected by the real-time selecting (The custom user page may then be transmitted to User A, [0023]; forwards the custom user pages to mobile terminal 100 for User A, [0034]), wherein
a collaboration system causes the word to be only displayed on the communication device of the presenting participant (The custom user pages may be displayed on the mobile terminal for User A, [0016]; e.g., Chicago Bears in FIG. 4), and
the real-time selecting includes a guidance system that queries one or more interest sources associated with non-presenting participants (The application server 50 may use standard Internet protocols, such as HTTP, to send resource requests to content servers 32, [0034]).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to request and provide specific content that is of interest to a particular user in the system/method of Praino as suggested by Wassingbo in order to obtain, from remote content servers, enhanced information that is relevant to the 

Regarding claim 29, Praino teaches the system of claim 28, wherein 
the first subject domain of interest is identified based upon a plurality of the non-presenting participants indicating interest in the first subject domain of interest (application server computer 20 receives questions, comments and other feedback or requests entered by the audience members at the client computers 60, 62, 64, 66, 68, [0035]; audience feedback pertaining to levels of understanding and interest are statistically analyzed by application server computer 20, [0035]).  

Regarding claim 31, Praino teaches the system of claim 29, wherein 
the first subject domain of interest is identified based upon the first subject domain of interest not being previously-identified, during the communication session, for the real-time identifying (the presenter or lecturer can see and address the questions or comments as they appear during the presentation, [0016]).  

Regarding claim 32, Praino does not explicitly disclose the system of claim 31, wherein a plurality of the real-time selecting and the forwarding is performed by the guidance system during the communication session.  
	Wassingbo teaches wherein 

It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to request and provide specific content that is of interest to a particular user in the system/method of Praino as suggested by Wassingbo in order to obtain, from remote content servers, enhanced information that is relevant to the particular user. One would have been motivated to combine these teachings because specific information, such as weather, sports, stocks, or social media that is of interest to the user, can be used to engage with and keep the attention of the user, thereby creating a more satisfying experience.

Regarding claim 34, Praino teaches the system of claim 28, wherein 
a current subject domain of the communication session is determined (a particular slide or topic, [0053]), and 
5the first subject domain of interest is selected for the real-time selecting based upon the first subject domain of interesting matching the current subject domain (If there is an average high interest level but low understanding level, the presenter may wish to spend more time on a particular slide or topic, [0053]).  

Regarding claim 35, Praino teaches a computer program product, comprising: 

the program code, which when executed by a computer hardware system including a collaboration system, causes the computer hardware system to perform: 
real-time identifying, during the electronic communication session, a first subject domain of interest a non-presenting participant of the plurality of non-presenting participants (application server computer 20 receives questions, comments and other feedback or requests entered by the audience members at the client computers 60, 62, 64, 66, 68, [0035]; audience feedback pertaining to levels of understanding and interest are statistically analyzed by application server computer 20, [0035]); 
real-time selecting information from the first subject domain of interest (The audience feedback pertaining to levels of understand and interest are statistically analyzed by application server computer 20, [0035]); and
forwarding, only to a communication device of the presenting participant during the electronic communication session, the information that is selected by the real-time selecting (Audience questions and comments are then transmitted by application server computer 20 to presenter computer 40, [0035]; the analysis results are transmitted to the presenter computer 40, [0035]), wherein 

However, Praino does not explicitly disclose the real-time selecting selects a word from the first subject domain of interest or that the real-time selecting includes a guidance system that queries one or more interest sources associated with non-presenting participants.
Wassingbo teaches a computer hardware system to perform:
real-time selecting a word (e.g., Chicago Bears in FIG. 4) from a first subject domain of interest (used to generate custom user pages for User B, [0016]; Once the media content is downloaded, the application server 50 generates one or more custom user pages from the media content, [0034]; In this example, the user page for User B provides User A with weather information, stock prices, and sports scores that may be of interest to User B, [0033]; see FIG. 4); and
forwarding, only to a communication device of a presenting participant, the word that is selected by the real-time selecting (The custom user page may then be transmitted to User A, [0023]; forwards the custom user pages to mobile terminal 100 for User A, [0034]), wherein

the real-time selecting includes a guidance system that queries one or more interest sources associated with non-presenting participants (The application server 50 may use standard Internet protocols, such as HTTP, to send resource requests to content servers 32, [0034]).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to request and provide specific content that is of interest to a particular user in the system/method of Praino as suggested by Wassingbo in order to obtain, from remote content servers, enhanced information that is relevant to the particular user. One would have been motivated to combine these teachings because specific information, such as weather, sports, stocks, or social media that is of interest to the user, can be used to engage with and keep the attention of the user, thereby creating a more satisfying experience.

Regarding claim 36, Praino teaches the computer program product of claim 35, wherein 
the first subject domain of interest is identified based upon a plurality of the non-presenting participants indicating interest in the first subject domain of interest (application server computer 20 receives questions, comments and other feedback or requests entered by the audience members at the client computers 60, 62, 64, 66, 68, [0035]; audience feedback pertaining to levels of understanding and interest are statistically analyzed by application server computer 20, [0035]).  

Regarding claim 38, Praino teaches the computer program product of claim 36, wherein
the first subject domain of interest is identified based upon the first subject domain of interest not being previously-identified, during the communication session, for the real-time identifying (the presenter or lecturer can see and address the questions or comments as they appear during the presentation, [0016]).  

Regarding claim 39, Praino does not explicitly disclose the computer program product of claim 38, wherein a plurality of the real-time selecting and the forwarding is performed by the guidance system during the communication session.  
	Wassingbo teaches wherein 
a plurality of the real-time selecting and the forwarding is performed by the guidance system during a communication session (Once the media content is downloaded, the application server 50 generates one or more custom user pages from the media content (step 414) and forwards the custom user pages to mobile terminal 100, [0034]).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to request and provide specific content that is of interest to a particular user in the system/method of Praino as suggested by Wassingbo in order to obtain, from remote content servers, enhanced information that is relevant to the particular user. One would have been motivated to combine these teachings because specific information, such as weather, sports, stocks, or social media that is of interest .


10.	Claims 23, 30 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Praino-Wassingbo in view of Socolof (US 2012/0123811).

Regarding claim 23, Praino-Wassingbo do not explicitly disclose the method of claim 22, wherein 2the first subject domain of interest is identified based upon a largest number of the non- presenting participants indicating the interest in the first subject domain of interest.  
	Socolof teaches wherein 
2a first subject domain of interest is identified based upon a largest number of non-presenting participants indicating an interest in the first subject domain of interest (70% of the audience was ‘clapping’, [0114]).  
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to utilize feedback regarding how many participants are interested in or like a particular topic in the system/method of Praino-Wassingbo as suggested by Socolof in order to keep a maximum number of people engaged. One would be motivated to combine these teachings because it would steer the content of a conversation or presentation to appeal to the largest number of people possible.


	Socolof teaches wherein
2a first subject domain of interest is identified based upon a largest number of non-presenting participants indicating an interest in the first subject domain of interest (70% of the audience was ‘clapping’, [0114]).  
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to utilize feedback regarding how many participants are interested in or like a particular topic in the system/method of Praino-Wassingbo as suggested by Socolof in order to keep a maximum number of people engaged. One would be motivated to combine these teachings because it would steer the content of a conversation or presentation to appeal to the largest number of people possible.

Regarding claim 37, Praino-Wassingbo do not explicitly disclose the computer program product of claim 36, wherein the first subject domain of interest is identified based upon a largest number of the non-presenting participants indicating the interest in the first subject domain of interest.  
	Socolof teaches wherein 
2a first subject domain of interest is identified based upon a largest number of non-presenting participants indicating an interest in the first subject domain of interest (70% of the audience was ‘clapping’, [0114]).  
.


11.	Claims 26, 33 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Praino-Wassingbo in view of Kuhlke et al. (US 2008/0320082) in view of Socolof.

Regarding claim 26, Praino teaches the method of claim 21, wherein 
a current subject domain of the communication session is determined (a particular slide or topic, [0053]),
the non-presenting participants having an interest in the current subject domain of the communication session is identified (If there is an average high interest level but low understanding level, [0053]), and
the first subject domain of interest is selected for the real-time selecting based upon the non-presenting participants indicating interest in the first subject domain of interest (the presenter may wish to spend more time on a particular slide or topic, [0053]).

Kuhlke teaches a subset of non-presenting participants having an interest in a current subject domain of a communication session is identified (identifying groups of meeting participants that have different levels of attention, for example a high-attention group, [0017]; if in step 118 that secondary activity is established by the meeting attention tracker circuit 70 as relevant to the meeting, the meeting attention tracker circuit 70 can separately classify this group as a high focus of attention group, [0046]).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to identify groups of participants based on attention levels in the system/method of Praino-Wassingbo as suggested by Kuhlke in order for a presenter to identify individuals who are specifically interested in particular subject matter. One would be motivated to combine these teachings to enable a presenter to accurately determine the effectiveness of a presentation on specific users, as well as other related secondary activities.
However, Praino-Wassingbo-Kuhlke do not explicitly disclose the first subject domain of interest is selected based upon a largest number of the subset of the non-presenting participants.  
Socolof teaches a first subject domain of interest is selected based upon a largest number of a subset of non-presenting participants (70% of the audience was ‘clapping’, [0114]).  


Regarding claim 33, Praino teaches the system of claim 28, wherein 
a current subject domain of the communication session is determined (a particular slide or topic, [0053]),
the non-presenting participants having an interest in the current subject domain of the communication session is identified (If there is an average high interest level but low understanding level, [0053]), and
the first subject domain of interest is selected for the real-time selecting based upon the non-presenting participants indicating interest in the first subject domain of interest (the presenter may wish to spend more time on a particular slide or topic, [0053]).
However, Praino-Wassingbo do not explicitly disclose identifying a subset of the non-presenting participants having an interest in the current subject domain of the communication session.
Kuhlke teaches a subset of non-presenting participants having an interest in a current subject domain of a communication session is identified (identifying groups of meeting participants that have different levels of attention, for example a high-attention 
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to identify groups of participants based on attention levels in the system/method of Praino-Wassingbo as suggested by Kuhlke in order for a presenter to identify individuals who are specifically interested in particular subject matter. One would be motivated to combine these teachings to enable a presenter to accurately determine the effectiveness of a presentation on specific users, as well as other related secondary activities.
However, Praino-Wassingbo-Kuhlke do not explicitly disclose the first subject domain of interest is selected based upon a largest number of the subset of the non-presenting participants.  
Socolof teaches a first subject domain of interest is selected based upon a largest number of a subset of non-presenting participants (70% of the audience was ‘clapping’, [0114]).  
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to utilize feedback regarding a percentage of participants who are interested in or like a particular topic in the system/method of Praino-Wassingbo-Kuhlke as suggested by Socolof in order to keep a maximum number of people engaged. One would be motivated to combine these teachings because it would steer the content of a conversation or presentation to appeal to the largest number of people possible.


Regarding claim 40, Praino teaches the computer program product of claim 35, wherein 
a current subject domain of the communication session is determined (a particular slide or topic, [0053]),
the non-presenting participants having an interest in the current subject domain of the communication session is identified (If there is an average high interest level but low understanding level, [0053]), and
the first subject domain of interest is selected for the real-time selecting based upon the non-presenting participants indicating interest in the first subject domain of interest (the presenter may wish to spend more time on a particular slide or topic, [0053]).
However, Praino-Wassingbo do not explicitly disclose identifying a subset of the non-presenting participants having an interest in the current subject domain of the communication session.
Kuhlke teaches a subset of non-presenting participants having an interest in a current subject domain of a communication session is identified (identifying groups of meeting participants that have different levels of attention, for example a high-attention group, [0017]; if in step 118 that secondary activity is established by the meeting attention tracker circuit 70 as relevant to the meeting, the meeting attention tracker circuit 70 can separately classify this group as a high focus of attention group, [0046]).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to identify groups of participants based on attention levels in the system/method of Praino-Wassingbo as suggested by Kuhlke in order for a presenter to 
However, Praino-Wassingbo-Kuhlke do not explicitly disclose the first subject domain of interest is selected based upon a largest number of the subset of the non-presenting participants.  
Socolof teaches a first subject domain of interest is selected based upon a largest number of a subset of non-presenting participants (70% of the audience was ‘clapping’, [0114]).  
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to utilize feedback regarding a percentage of participants who are interested in or like a particular topic in the system/method of Praino-Wassingbo-Kuhlke as suggested by Socolof in order to keep a maximum number of people engaged. One would be motivated to combine these teachings because it would steer the content of a conversation or presentation to appeal to the largest number of people possible.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Bagley et al.		US 2007/0100938 – polling participants to determine how a presenter should adjust a presentation for the participants’ benefit.

Longobardi et al.	US 2009/0138554 – providing a feedback indicator indicative of a personal level of interest of a corresponding user for information at each instant within a session.

Byun et al.		US 2011/0292162 – analyzing communication data of participants to an interaction to provide feedback.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629.  The examiner can normally be reached on Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MADHU WOOLCOCK
Examiner
Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451